Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9-15, the phrase "saddle-riding type" renders the claim(s) indefinite.  Inclusion of the term “type” makes the claim scope indefinite because the scope of what is encompassed by the word “type” is unclear. In this regard, since we cannot determine what the word “type” covers we cannot determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2013/0247881) in view of Yaginuma (JP 10-203456). 

In re claim 10, Okubo further discloses wherein the canister, which has a cylindrical external shape, is disposed so that a central axis thereof is along the vehicle fore-and-aft direction.   
In re claim 11, both Okubo and Yaginuma further disclose wherein the internal combustion engine is disposed to a rear of the radiator in the vehicle fore-and-aft direction when viewed from the side.  
In re claim 12, the combination of Okubo and Yaginuma further discloses wherein the fuel tank is disposed in front of the radiator in the vehicle fore-and-aft 
In re claim 13, Okubo further discloses wherein one of a pair of side cowls (56), which are part of a vehicle body cover, is disposed so as to sandwich the canister between the one of the side cowls and the fuel tank in the vehicle width direction as shown in Figure 8.  
In re claim 15, Okubo further discloses wherein the vehicle body frame has a head pipe (12) steerably supporting handlebars (25), a down frame (13) extending downward from the head pipe, and a pair of left and right lower frames (23L, R) connectedly provided on a lower part of the down frame and extending to the rear, the canister is supported on one of a pair of left and right support frames supporting from below a pair of left and right footrest parts (68) formed on the vehicle body cover in order for a rider to place his or her feet on, and the canister is disposed above the lower frame when viewed from the side and on an inside of said one support frame in the vehicle width direction as shown in Figure 5.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo and Yaginuma in view of Yamaguchi (US 7,762,367). 
In re claim 14, Okubo and Yaginuma disclose the saddle-riding vehicle according to Claim 9, but do not disclose wherein a louver comprising a plurality of vane portions inclined downward to a rear toward a direction of the canister and a slit disposed beneath the vane portions is provided on a front cover disposed in front of the canister .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach saddle vehicles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is   (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status informati on for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                          


/TONY H WINNER/Primary Examiner, Art Unit 3611